[Cite as Disciplinary Counsel v. Mbakpuo, 98 Ohio St. 3d 177, 2002-Ohio-7087.]




                 OFFICE OF DISCIPLINARY COUNSEL v. MBAKPUO.
   [Cite as Disciplinary Counsel v. Mbakpuo, 98 Ohio St. 3d 177, 2002-Ohio-
                                          7087.]
Attorney at law — Misconduct — Permanent disbarment — Unauthorized
        practice of law in Maryland while Ohio license under indefinite
        suspension — Misrepresenting on letterhead professional associations —
        Failure to cooperate in disciplinary investigation.
 (No. 2002-1135 — Submitted August 27, 2002 — Decided December 26, 2002.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                     Discipline of the Supreme Court, No. 01-63.
                                 __________________
        Per Curiam.
        {¶1}    Respondent, Chukwujindu Victor Mbakpuo of Bowie, Maryland,
Attorney Registration No. 0052019, was admitted to the practice of law in Ohio
on May 20, 1991. In Disciplinary Counsel v. Mbakpuo (1995), 73 Ohio St. 3d
292, 652 N.E.2d 976, we suspended respondent’s license to practice law
indefinitely, effective August 23, 1995, after finding that he had committed nine
violations of the Code of Professional Responsibility and had failed to cooperate
in the investigation of that misconduct.           We determined that, among other
misconduct, respondent had engaged in the unauthorized practice of law by
appearing before courts in Maryland and the District of Columbia while not
licensed to practice in those jurisdictions. We also found that respondent had
represented on professional letterhead that he was associated with attorneys and
others with whom he had no formal professional association.
        {¶2}    Following his indefinite suspension in Ohio, respondent remained
admitted to the practice of law in a federal district court in Maryland. However,
                             SUPREME COURT OF OHIO




on September 20, 1995, respondent was disbarred by that court. Since that date,
respondent has not been licensed or otherwise authorized to practice law in any
state or federal court.
        {¶3}    On June 28, 1999, respondent filed a petition for reinstatement to
the practice of law in Ohio.       While investigating respondent’s fitness for
reinstatement, relator, Disciplinary Counsel, learned that respondent had engaged
in the unauthorized practice of law in Maryland while his Ohio license was under
suspension.    In fact, the state of Maryland indicted respondent in 1997 for
representing clients without a license, theft of client fees, and misrepresenting
himself as licensed to practice in that state. Respondent had also created and used
professional letterhead that falsely showed him to be associated with other
attorneys. We denied respondent’s petition for reinstatement on May 23, 2000.
Disciplinary Counsel v. Mbakpuo (2000), 89 Ohio St. 3d 1218, 729 N.E.2d 1191.
        {¶4}    Based upon the information discovered while investigating
respondent’s reinstatement petition, relator initiated an investigation into
respondent’s alleged misconduct occurring after his 1995 suspension. On June
11, 2001, relator filed a complaint charging respondent with additional violations
of the Code of Professional Responsibility during 1994, 1995, 1996, and 1997. A
panel of the Board of Commissioners on Grievances and Discipline (“board”)
heard the cause, considered the evidence submitted, and made relevant findings.
        {¶5}    In relation to count one, the panel found that respondent had
represented clients in a jurisdiction in which he was not authorized to practice.
Professional correspondence generated by respondent and his guilty pleas to two
counts of engaging in the unauthorized practice of law in Montgomery County,
Maryland, showed that respondent had wrongfully held himself out as a licensed
attorney in Maryland and had illegally represented clients and accepted fees.
Respondent also admitted in testimony to practicing law while his license was
suspended.




                                         2
                                 January Term, 2002




        {¶6}     In regard to counts two, three, and four of the complaint, the
evidence established that while he had no authority to practice law in any
jurisdiction, respondent had several times created and used professional
letterhead, purportedly of a law office in Silver Spring, Maryland. In June 1995,
while disciplinary proceedings were pending and thereafter, respondent used
letterhead with the firm name of “Beatty, Lewis, Mbakpuo & Associates,
Attorneys at Law.” The letterhead listed the names of Rufus Beatty, Jerry L.
Lewis, C. Victor Mbakpuo, Len Henderson, Johann Richter, MS., Ph.D., and
Peter Njang, LLM., and represented that all were members of the same firm and
engaged in “Domestic & International Practice.” Moreover, in June 1997, when
he was not authorized to practice law in any state or federal court, respondent
used similar letterhead indicating that he was authorized to practice law and again
holding himself out as a partner in the law firm of “Beatty, Lewis, Mbakpuo &
Associates, Attorneys at Law.”
        {¶7}     In depositions, Beatty, Lewis, Njang, and Richter testified that they
were never members of any law firm with respondent, nor had they known that
respondent had listed their names on office letterhead. The panel found that
Beatty, Lewis, Njang, and Richter were never in partnership or associated with
respondent and had never consented to respondent’s use of their names.
        {¶8}     Based on the preceding, the panel determined that respondent had
failed to indicate on his professional correspondence that he was not admitted to
practice law in Maryland where his office was purportedly located and had
therefore falsely represented to the public and to his clients that he was authorized
to practice law in this jurisdiction. The panel further determined that respondent
had represented to the public and to his clients that he was a partner in a law firm
that did not, in fact, exist.
        {¶9}     The panel concluded that, by practicing law in a jurisdiction where
he was not licensed, by representing clients and accepting fees from them without




                                           3
                                  SUPREME COURT OF OHIO




a valid license, and by misrepresenting himself to the public as licensed to
practice law while not licensed and while his Ohio license was suspended,
respondent had violated DR 3-101(B) (practicing law in violation of the
regulations of that jurisdiction),1 1-102(A)(3) (engaging in illegal conduct
involving moral turpitude), 1-102(A)(4) (engaging in conduct involving
dishonesty, fraud, deceit, or misrepresentation), 1-102(A)(5) (engaging in conduct
that is prejudicial to the administration of justice), and 1-102(A)(6) (engaging in
conduct that adversely reflects on a lawyer’s fitness to practice law). The panel
further determined that respondent violated DR 1-102(A)(4) by repeatedly
representing on professional letterhead that he was authorized to practice law in a
jurisdiction where he was not authorized to practice law, indicating that he was a
partner in a fictitious law firm, and using the names of other attorneys without
permission to create the impression of a legal partnership or association where
none existed. In addition, the panel found that by practicing under a firm name
that is misleading as to the lawyers practicing under the name, respondent had
violated DR 2-102(B) (practicing under a misleading name), and that by holding
himself out as having a partnership with lawyers who were not in fact partners,
respondent had violated 2-102(C) (falsely holding oneself out as part of a
partnership or professional corporation). Respondent also had failed to indicate
on his letterhead the jurisdictional limitations of each lawyer listed, as required by
DR 2-102(D).
         {¶10} Finally, the panel determined that respondent had violated Gov.Bar
R. V(4)(G) by not cooperating in relator’s investigation into the allegations of
misconduct against him. To the contrary, the panel found that respondent had




1.       The panel referred to a nonexistent rule, DR 3-102(D), in its report. This error apparently
originated in the complaint, but it is clear from the record that a finding of a violation of DR 3-
101(B) was intended.




                                                 4
                               January Term, 2002




attempted to evade, avoid, and discredit the investigation and, moreover, had
impugned the motives of Disciplinary Counsel and the investigating attorney.
       {¶11} The panel recommended that respondent be disbarred. In making
its recommendation, the panel considered as aggravating factors that respondent is
presently under an indefinite suspension from the practice of law in Ohio, that the
misconduct occurred while respondent was indefinitely suspended, and that
respondent had been previously denied reinstatement to the practice of law in
Ohio. The panel further considered as aggravating factors that the unauthorized
practice of law occurred because respondent was in financial difficulty, that the
proven misconduct repeated behavior for which respondent had been previously
sanctioned, and that his misconduct had led to disciplinary action in other
jurisdictions. The panel also considered respondent’s failure to cooperate in the
disciplinary process as aggravating. The board adopted the panel’s findings of
fact, conclusions of law, and recommended sanction of disbarment.
       {¶12} On review, we find that the evidence of record supports the board’s
findings of misconduct. Respondent has admitted that while suspended by this
court, he repeatedly engaged in the unauthorized practice of law in Maryland.
Respondent also acknowledged, and the evidence shows, that respondent has
repeatedly held himself out as an attorney while under suspension and in a
jurisdiction where he was not licensed to practice law. Furthermore, despite his
assertions to the contrary, respondent misappropriated the names of other
attorneys by listing them on professional letterhead without proper authorization.
Moreover, much of his misconduct here is similar to the violations that we found
respondent to have committed previously. See Mbakpuo, 73 Ohio St. 3d 292, 652
N.E.2d 976.
       {¶13} The normal penalty for continuing to practice law while under
suspension is disbarment. Disciplinary Counsel v. Koury (1997), 77 Ohio St. 3d
5
                             SUPREME COURT OF OHIO




433, 436, 674 N.E.2d 1371. Respondent has offered no compelling mitigating
evidence that would justify a lesser sanction.
       {¶14} We agree that respondent should be disbarred, as the board
recommended. In this case, we disbar an attorney who (1) violated our order
suspending his license to practice law, (2) engaged in the unauthorized practice of
law by representing clients in a jurisdiction in which he was not licensed, (3)
represented that he was a partner in a law firm that did not exist, (4) used the
names of other attorneys without permission to create the impression of a legal
partnership or association where none existed, and (5) failed to cooperate in the
investigation of this misconduct.
       {¶15} Accordingly, respondent is disbarred from the practice of law in
Ohio. Costs are taxed to respondent.
                                                            Judgment accordingly.
       MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER, COOK and
LUNDBERG STRATTON, JJ., concur.
                              __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Kevin L. Williams,
Assistant Disciplinary Counsel, for relator.
       Chukwujindu Victor Mbakpuo, pro se.
                              __________________




                                         6